UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8030



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DAVID LEE HILL, a/k/a Bo,

                                            Defendant - Appellant.



                              No. 02-6165



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DAVID LEE HILL, a/k/a Bo,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Claude M. Hilton, Chief
District Judge; Albert V. Bryan, Jr., Senior District Judge. (CR-
96-370-A, CA-01-998-AM)


Submitted:   April 22, 2002                 Decided:   May 22, 2002
Before MICHAEL, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Lee Hill, Appellant Pro Se. Leslie Bonner McClendon, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     David Lee Hill seeks to appeal the district court’s orders

denying his motions to compel the production of transcripts and

other documents in order to challenge his criminal convictions

through a habeas motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).    Because Hill’s habeas action is no longer pending, we

dismiss these appeals as moot.        We note, however, that even if we

assumed the appeals were not moot, we would agree with the district

court    that   Hill   did   not   make   a   satisfactory   showing   of   a

particularized need for the transcripts under 28 U.S.C. § 753(f)

(1994). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and oral argument would not aid the decisional process.



                                                                 DISMISSED


                                      2